The undersigned respectfully dissents from the Opinion and Award awarding plaintiff additional benefits in this case. I disagree with the majority that greater weight should be placed on the medical opinions of Dr. Brooks than his partner, Dr. Goebel. Dr. Goebel is a spine specialist, while Dr. Brooks is a large joint specialist. Dr. Brooks referred plaintiff to Dr. Goebel in March of 2001, and diagnosed plaintiff with myofascial pain syndrome, which is indicative of abnormal pain response. Dr. Goebel testified that the diagnosis could suggest malingering or exaggeration. At that time, Dr. Goebel noted that plaintiff should complete a functional capacity exam to determine permanent work restrictions.
Dr. Brooks again referred plaintiff to Dr. Goebel in January of 2003. At this time, plaintiff was complaining of low back pain, right lower extremity pain, and numbness. Dr. Goebel indicated that plaintiff may have suffered a lumbar strain. Dr. Goebel ordered a repeat MRI scan to see if there were any abnormalities. Pending the results of the scan, Dr. Goebel restricted plaintiff's work activities to light-duty work with a lifting restriction of 30 pounds. Following a normal MRI, Dr. Goebel released plaintiff to return to work without restriction. The majority errs in determining that this change invalidates Dr. Goebel's opinion. Dr. Goebel based this opinion on absence of objective findings on plaintiff's diagnostic studies and clinical examination.
Dr. Brooks testified that he assigned plaintiff work restrictions due to her subjective complaints of pain, and not according to the results of the functional capacity evaluation. Dr. Brooks further testified that on several occasions, he attempted to release plaintiff to return to work and declare her at maximum medical improvement, but plaintiff and her family prevented him from doing so.
Dr. Goebel rendered his opinion with the knowledge of an MRI which Dr. Brooks had not seen. As Dr. Goebel is more experienced in this area, and has more experience in evaluating the capacity of patients in this field, I believe his opinion should be given more weight than that of Dr. Brooks.
This the 17th day of October, 2005.
                                  S/____________ BUCK LATTIMORE CHAIRMAN